     Case: 1:19-cv-03546 Document #: 69 Filed: 12/20/19 Page 1 of 2 PageID #:2658




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 19-cv-03546
               Plaintiff,
                                                    Judge Gary Feinerman
v.
                                                    Magistrate Judge M. David Weisman
CHANGSHU CJ EQUIPMENT CO., LTD., et
al.,
               Defendants.


                               SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on August 14, 2019 [54], in favor

of H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”) and against the Defendants Identified in

Schedule A in the amount of two hundred thousand dollars ($200,000) per Defaulting Defendant,

and Harley-Davidson acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendants:

              Defendant Name                                          Line No.
                 andbaby520                                              70
                 dhyyouth104                                             78
       guangzhoushunfakejiyouxiangongsi                                  86
                  lovexiazai                                             94
             Men Hot Sell Hoodies                                       102
                Ting Fashion                                            117

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:19-cv-03546 Document #: 69 Filed: 12/20/19 Page 2 of 2 PageID #:2658




Dated this 20th day of December 2019.   Respectfully submitted,

                                        /s/RiKaleigh C. Johnson
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        RiKaleigh C. Johnson
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080 / 312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        rjohnson@gbc.law

                                        Counsel for Plaintiff H-D U.S.A., LLC




                                           2
